DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive. 
As to claims 1, 9, and 10, applicant argues that the Katayama publication does not disclose an output profile that includes both a color conversion LUT and a determination information that is different from the color conversion LUT and is utilized to determine whether a color is inside the gamut. Examiner notes that claim 1 does not recite that determination information is “different from the color conversion LUT”. Claim 1 requires profiles including “a table information for converting a coordinate value in a first color space to a coordinate value in a second color space and a determination information that is associated with the table information, the determination information being indicative of a color reproduction region in the first color space for determining whether a color value is inside the color reproduction region”. In other words, there must be table information for color conversion, and also determination information for determining whether a color is in or out of the color reproduction region. There is no requirement for determination information outside of the table used for color conversion, as in applicant’s description. Rather, the claim encompasses table information for color conversion and determination information for determining whether a color is in or out of 
Applicant argues that the hypothetical combination of the Kaneko '312 publication and the Katayama publication merely utilizes the color profiles (tables) of the Kaneko '312 publication to determine whether a color value is inside a color reproduction region, as taught by the Katayama publication and therefore, there are no apparent reasons to modify the Kaneko '312 publication with the Katayama publication to additionally provide a determination information indicative of a color reproduction region for determining whether a color value is inside a color reproduction region, in addition to the color profiles (tables) of the Kaneko '312 publication. However, as noted above, the claim does not require determination information “in addition” to conversion tables. The determination information can be part of the tables, as long as “table information for converting a coordinate value in a first color space to a coordinate value in a second color space” also exists.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (U.S. Publication 2007/0291312) in view of Katayama (U.S. Publication 2011/0069332). 

As to claim 1, Kaneko discloses a profile information display apparatus comprising: 
a database configured to store a plurality of output profiles, the output profiles each including both a table information for converting a coordinate value in a first color 
a display configured to display information (p. 4, section 0065);  
a processor
configured to receive an input color value indicating a coordinate value in the first color space (p. 3, section 0061-0064; RGB values are input);  
configured to determine, for each of the output profiles, whether the input color value is inside the color reproduction region based on the determination information (p. 3, section 0061-p. 4, section 0064; p. 21, section 0233-0234; p. 22, sections 0248-0251; indices such as MI, CDI, and CII are used to determine how closely the output profile can reproduce a plurality of input values; further, information about whether the color is actually reproducible, and how large the gamut of reproducible colors is is taken into account); 
and configured to cause the display to display setting information of at least one output profile (p. 3, section 0061-p. 4, section 0065; a user can choose parameters for profile selection based on index settings for the profiles displayed to a user). 


As to claim 2, Kaneko discloses an apparatus wherein: 

configured to receive an input of an input profile including information concerning association of the coordinate value in the first color space and a coordinate value in a third color space (p. 3, section 0061; p. 7, section 0093; p. 8, sections 0101-0103; p. 15, section 0171; values are calculated in a 3rd color space, CIELAB, to produce the indices for each color profile);  
and configured to convert the image information into color values for pixels using the input profile (p. 3, section 0061-p. 4, section 0064; the profiles are used to convert from RGB input to CMYK output). 

As to claim 7, Kaneko discloses an apparatus wherein the processor is further configured to input the setting information to a program for creating an output profile (p. 4, sections 0064-0065; a user inputs setting information to select and create the output color profile).

As to claim 9, see the rejection to claim 1.

As to claim 10, see the rejection to claim 1. Further, Kaneko discloses a non-transitory computer-readable storage medium storing a profile information display program for causing a computer to realize the method steps (p. 2, section 0019; p. 3, section 0056).



As to claim 12, Katayama discloses wherein the determination information is a table information that associates a coordinate value in the second color space with a coordinate value in the first color space (p. 10, section 0173; the determination is based on the lookup table for converting an input color to a print color, meaning that the determination “information” would be entries/information in the table used to determine whether the color is in the gamut/region, such as entries near the boundary of the gamut).

s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko and Katayama in view of Kaneko ‘982 (U.S. Publication 2008/0246982).

As to claim 3, Kaneko does not disclose, but Kaneko ‘982 does disclose wherein the processor is further configured to select the at least one output profile from the output profiles based on a ratio of a number of pixels determined as reproducible based on the determination result in a total number of pixels of the image information (p. 15, section 0164-p. 16, section 0166; output profiles with ratios of reproducibility of 100% are chosen). The motivation for this is to avoid corrections being necessary. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko and Katayama to have the processor select the one or more output profiles from the plurality of output profiles based on a ratio of a number of pixels determined as reproducible based on the determination result in a total number of pixels of the image information in order to avoid corrections being necessary as taught by Kaneko ‘982.
 
As to claim 4, Kaneko ‘982 discloses wherein the processor is further configured to select two or more output profiles as the at least one output profile from the output profiles (p. 15, section 0164-p. 16, section 0166; if a plurality of profiles have 100% reproducibility, the plurality is selected to show a user). 
 
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko and Katayama in view of Kumada (U.S. Publication 2001/0012396).

As to claim 6, Kaneko discloses an apparatus receiving a profile selection based on the determination result of the color-reproduction determining section, as noted in the rejection to claim 1. Kaneko does not disclose, but Kumada does disclose an apparatus wherein the processor is further configured to receive an instruction for downloading an output profile from an external server (p. 3, sections 0078-0080; a user selects a profile to map input scanner images to output monitor or printer images, and a demand is sent to a server to download the profile). The motivation for this is to efficiently implement a color management system in a network environment (p. 1, sections 0009-0011). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko and Katayama to receive an instruction for downloading an output profile from an external server in order to efficiently implement a color management system in a network environment as taught by Kumada.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Katayama and further in view of Fujio (U.S. Publication 2004/0257598). 

As to claim 8, Kaneko does not disclose, but Fujio does disclose an apparatus wherein the processor is further configured to receive an instruction for designating the database (p. 3, section 0029; p. 4, section 0037; a profile storage area for storing a database of profiles is designated, necessitating an instruction for doing so). The motivation for this is to store profiles for later retrieval. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko and Katayama to receive an instruction for designating the database in order to store profiles for later retrieval as taught by Fujio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON M RICHER/Primary Examiner, Art Unit 2612